Citation Nr: 1205177	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial, compensable rating for peripheral neuropathy of the right upper extremity.

2.  Entitlement to an initial, compensable rating for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an initial, compensable rating for peripheral neuropathy of the right lower extremity.

4.   Entitlement to an initial, compensable rating for peripheral neuropathy of the left lower extremity.


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 to February 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO, inter alia, granted service connection and assigned an initial 0 percent (noncompensable) rating for peripheral neuropathy of each upper and lower extremity, effective January 7, 2009.  In June 2009, the Veteran filed a notice of disagreement (NOD) with the assigned ratings.  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in June 2009.

Because the Veteran has disagreed with the initial ratings assigned following the award of service connection for each of the disabilities under consideration, the Board has characterized each claim on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by The American Legion (as reflected in a July 2007 Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In February 2009, The American Legion's representation of the Veteran was revoked in favor of the North Carolina Division of Veterans Affairs (NCDVA).  In June 2011, the NCVDA revoked its power of attorney; although that letter reflects that the Veteran was notified, he has not obtained another representative, to date.  As such, the Board recognizes the Veteran as now proceeding pro se in this appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished. 

2.  The Veteran is right-handed.

3.  Since the January 7, 2009 effective date of the award of service connection, peripheral neuropathy of each upper extremity has been manifested by subjective complains of numbness and tingling of the hands, without objective evidence of median nerve involvement or functional impairment.

4.  Since the January 7, 2009 effective date of the award of service connection, peripheral neuropathy of each lower extremity has been manifested by subjective complaints of numbness and tingling of the feet, without objective evidence of musculocutaneous (superficial peroneal) nerve involvement or functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7,4,31, 4.124a, Diagnostic Code 8515 (2011).

2.  The criteria for an initial, compensable rating for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.31,4.124a, Diagnostic Code 8515 (2011).

3.  The criteria for an initial, compensable rating for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8522 (2011).

4.  The criteria for an initial, compensable rating for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a February 2009 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for service connection for peripheral neuropathy of the right and left upper extremities and right and left lower extremities, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection was granted), as well as the type of evidence that impacts those determinations.  The June 2009 rating decision reflects the initial adjudication of the claims after issuance of the February 2009 letter.  

After the awards of service connection, and the Veteran's disagreement with each assigned rating, the December 2009 SOC set forth the pertinent rating criteria for evaluating peripheral neuropathy of the upper and lower extremities (the timing and form of which suffices, in part, for Dingess/Hartman).

The Board acknowledges the record does not include any letter explaining what is needed to support a higher rating for peripheral neuropathy of any extremity.  Nonetheless, in addition to the pre- and post-rating notice identified above, the claims file reflects that the Veteran had actual knowledge of the information and evidence necessary to substantiate his claims for higher ratings.  In this regard, in his June 2009 NOD, the Veteran made clear that he understood that higher ratings were available based upon demonstrated symptomatology.  Moreover, in his substantive appeal, he took issue with a prior examiner's finding in this regard, and Accordingly, on these facts, the omission of a notice letter specific to the matters of higher ratings is not shown to prejudice the Veteran and is, thus, harmless.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, and the reports of June 2009 and November 2010 VA joints examinations.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran.  The Board also finds that no additional RO action to further develop the record in connection with any claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Factual Background

VA treatment records include a January 2009 report which reflects the Veteran's complaint of pain and numbness involving the fingertips and toes which interfered with his fine dexterity.  He complained of difficulty with picking up small objects and buttoning his shirts.  An October 2009 hematology and oncology note reflects that the Veteran's peripheral neuropathy symptoms had improved since starting medial therapy.

On VA peripheral nerves examination in June 2009, the Veteran presented with complains of tingling and numbness in his feet and some tingling in his hands which reportedly developed during a ten-month course of chemotherapy for lymphoma.  The examiner noted that the Veteran was not receiving any current treatment for paresthesias and that the Veteran denied any problems with activities of daily living.  The examiner also noted that the Veteran's peripheral neuropathy involved the peroneal and median nerves.  The Veteran stated that his condition improved once his chemotherapy ended and only bothered him during cold weather.

Examination revealed no motor or sensory function changes in the upper or lower extremities.  There was no evidence of atrophy, paralysis, neuralgia, or neuritis and no nerve involvement was found in any extremity.  The examiner diagnosed peripheral neuropathy of the upper and lower extremities, secondary to chemotherapy, not found on examination.

On VA peripheral nerves examination in November 2010, the Veteran complained of numbness, tingling, and coldness of the hands and feet.  His condition was more symptomatic during cold weather.  The examiner noted that the Veteran was currently taking medication and that he had a good response to treatment.  The Veteran had no history of hospitalization or surgery due to his condition or any problems with balance and coordination, mobility, or any other symptoms.

On reflex examination of the upper extremities, right and left biceps, triceps, brachioradialis, and finger jerk was +2.  On reflex examination of the lower extremities, right and left knee jerk was +2 and plantar flexion was normal.  Sensory function testing of the upper and lower extremities was normal to vibration, pain, light touch, and position sense without evidence of dysesthesias.  On motor examination, testing of the elbow flexion and extension, wrist flexion and extension, finger flexion and abduction, and thumb opposition showed strength was 5/5 in the right and left upper extremities.  Testing of hip flexion and extension, knee flexion and extension, ankle dorsiflexion and plantar flexion, and the great toe showed strength was 5/5 in the right and left lower extremities.  Muscle tone was normal and there was no evidence of muscle atrophy, gait abnormality, imbalance or tremor, fasciculations, or evidence that joint function was affected by a nerve disorder.  The examiner noted that the Veteran was currently employed as a correction officer and that he had not lost any time from work during the past twelve-month period due to peripheral neuropathy of the upper and lower extremities.  The examiner diagnosed peripheral neuropathy of the upper and lower extremities and stated that the disabilities had no affect on the Veteran's activities of daily living.

III. Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is entitlement to a higher rating following the initial grant of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The analysis of each disability is therefore being undertaken with the possibility that different ratings may be warranted for distinct time periods.

A. Peripheral Neuropathy of the Right and Left Upper Extremities

The RO has assigned an initial 0 percent (noncompensable) rating, each, for the Veteran's service-connected peripheral neuropathy of the right and left upper extremities, under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515, paralysis of the median nerve (or neuritis or neuralgia).  The criteria for rating paralysis of the median nerve differ according to whether the major or minor limb is affected.  The Veteran's December 1997 report of medical history reflects that he is right-handed.

Under Diagnostic Code 8515, for rating paralysis of the median nerve, mild incomplete paralysis of the median nerve in the major or minor extremity warrants a 10 percent rating.  Moderate incomplete paralysis warrants a 30 percent rating in the major extremity and a 20 percent rating in the minor extremity.  Severe incomplete paralysis warrants a 50 percent rating in the major extremity and a 40 percent rating in the minor extremity.  Complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances warrants a maximum 70 percent rating in the major extremity and a maximum 60 percent rating in the minor extremity.  38 C.F.R. § 4.124a. 

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that, at no point since the January 7, 2009, effective date of each award of  service connection has the peripheral neuropathy of either the right or left upper extremity warranted an initial, compensable rating.

The Board finds that, collectively, the medical demonstrates that the Veteran's peripheral neuropathy of each upper extremity has been no more than negligible.  In this regard, on June 2009 and November 2010 VA peripheral nerves examinations, there were no objective findings of peripheral neuropathy in either upper extremity.  There was no evidence of atrophy, weakened flexion, abduction, or extension.  Moreover, muscle tone and strength were found to be normal in both upper extremities.  The medical evidence reflects no more than subjective complaints of numbness and tingling of the hands without any objective evidence whatsoever of involvement of either median nerve or any functional impairment.  In sum, the medical evidence does not support a finding of at least mild incomplete paralysis of either median nerve to warrant even the minimum compensable rating under Diagnostic Codes 8515, 8615 (for neuritis) or 8716 (for neuralgia).

The Board has certainly considered the Veteran's assertions in this regard, but emphasizes that they are not considered more persuasive than the objective clinical findings and medical assessments.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, the persuasive, objective evidence simply does not support a finding that, at any point since the January 7, 2009 effective date of each award of service connection, the Veteran's symptoms of peripheral neuropathy of the right or left upper extremity have been more than negligible.

For all the foregoing reasons, the Board finds that there is no basis for assignment of an initial, compensable rating for peripheral neuropathy of either upper extremity at any point since each January 7, 2009, effective date of the award of service connection.  As such, there is no basis for staged rating of either disability pursuant to Fenderson, and the claims for higher initial ratings must be denied.  In reaching these conclusions the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a compensable rating for either upper extremity, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Peripheral Neuropathy of the Right and Left Lower Extremities

The RO has assigned an initial 0 percent (noncompensable) rating, each, for the Veteran's service-connected peripheral neuropathy of the right and left lower extremities, under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8522, paralysis of the musculocutaneous nerve (superficial peroneal).  Under this diagnostic code, neuralgia/incomplete paralysis of the musculocutaneous (superficial peroneal) nerve will be noncompensably rated if only of mild severity or degree.  A 10 percent rating is appropriate with competent medical evidence of a moderate degree of severity, and a 20 percent rating requires evidence of a severe degree of incomplete paralysis.  Complete paralysis, resulting in weakened eversion of the foot, is rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8522.

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that, at no point since the January 7, 2009, effective date of each award of service connection has the peripheral neuropathy of either the right or left lower extremity warranted an initial, compensable rating.

The Board finds that, collectively, the medical evidence demonstrates that the Veteran's peripheral neuropathy of each lower extremity has been no more than mild.  In this regard, on June 2009 and November 2010 VA peripheral nerves examinations, there were no objective findings of peripheral neuropathy of the either lower extremity.  There was no atrophy, gait abnormality, imbalance, or tremor.  Moreover, muscle tone and strength were found to be normal in both lower extremities.  The medical evidence reflects that the Veteran's peripheral neuropathy each lower extremity  has been manifested by no more than subjective complaints of numbness and tingling of the hands without any objective evidence whatsoever of paralysis of the musculocutaneous nerve (superficial peroneal).  In sum, there simply is no medical evidence to support a finding of, or of disability comparable to, at least moderate incomplete paralysis of either musculocutaneous (superficial peroneal) nerve to warrant the minimum, compensable rating under Diagnostic Codes 8522, 8622 (for neuritis), or 8722 (for neuralgia).

Again, the Board has certainly considered the Veteran's assertions in this regard, but emphasizes that they are not considered more persuasive than the objective clinical findings and medical assessments.  See 38 C.F.R. § 3.159 (a)(1); see also Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  Here, the persuasive, objective evidence simply does not support a finding that, at any point since the January 7, 2009 effective date of each award of service connection have the Veteran's symptoms of peripheral neuropathy of each lower extremity been more than mild.

For all the foregoing reasons, the Board finds that there is no basis for assignment of an initial, compensable rating for peripheral neuropathy of either lower extremity at any point since the January 7, 2009, effective date of the award of service connection. As such, there is no basis for staged rating of either disability pursuant to Fenderson, and the claims for higher initial ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a compensable rating for either lower extremity, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial, compensable rating for peripheral neuropathy of the right upper extremity is denied.

An initial, compensable rating for peripheral neuropathy of the left upper extremity is denied.

An initial, compensable rating for peripheral neuropathy of the right lower extremity is denied.

An initial, compensable rating for peripheral neuropathy of the left lower extremity is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

